Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Bibliographic (BIB) data sheet is attached.
Reason For Allowability
Prior art of record, Nogami et al (US 2019/0082448 A1), does not anticipate the amended independent claims 1** (mutatis mutandis claims 11** and 20**) and claim 9** (mutatis mutandis claim 19**).

    PNG
    media_image1.png
    659
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    636
    media_image2.png
    Greyscale

Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Nory et al, US 2020/0305088 A1: a user equipment (UE) being configured to receive a downlink, DL, information; determine a spatial association for an uplink, UL, transmission based on the DL information; and determine UL power control, PC, parameters based on the DL information.
 Takeda et al, US 2020/0359407 A1: a user terminal has a receiving section that receives a downlink shared channel that is scheduled by at least one of first downlink control information (DCI) and second DCI, and a control section that controls receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        12th February 2021